DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 3 and 10 in the reply filed on 09/13/2021 is acknowledged.
Applicant’s amendment of claims 1, 2, and 8 in the reply filed on 09/13/2021 is acknowledged.
Claims 1-2, 4-7, and 9-16 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 1-2, 4-7, and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Ning et al., US 2016/0035760 discloses all limitations of claim 1 except for that “an area of a cross section of each of the first portion and the second portion parallel to the main surface of the substrate increases in the vertical direction so that a top of the first portion and a top of the second portion are connected to each other, such that the microchannel comprises a top-closed channel structure, wherein the thin film transistor further comprises a gate, and wherein the gate is between the substrate and the active layer in the vertical direction.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 2, Ning discloses all limitations of claim 2 except for that “a gate and a gate insulating layer, wherein the gate, the gate insulating layer, the source, the drain and the active 
In re Claim 8, Ning discloses all limitations of claim 8 except for that “an area of a cross section of each of the first portion and the second portion parallel to the main surface of the substrate increases in the vertical direction so that a top of the first portion and a top of the second portion are connected to each other, such that the microchannel comprises a top-closed channel structure, wherein the thin film transistor further comprises a gate, and wherein the gate is between the substrate and the active layer in the vertical direction.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893